CERTIFIED TRANSLATION:
   Case 3:20-cv-01747-PAD Document 26-8 Filed 04/16/21 Page 1 of 3
     BY2020CV03482 11/05/2020 12:08:52 pm Entry No. 1 Page 1 of 3


                                        COMMONWEALTH OF PUERTO RICO
                                           COURT OF FIRST INSTANCE
                                               BAYAMON PART

      GERALD KLEIS PASARELL
                                                                   CIVIL NO.:
      PLAINTIFF
      V.
      ALAN BRAM GOLDMAN A/K/A ALAN
      GOLDMAN                                                      RE: COLLECTION OF MONIES
                                                                   (ORDINARY PROCEEDING)
      DEFENDANT



                                                   COMPLAINT
     TO THE HONORABLE COURT:

               Comes now the plaintiff through the undersigned legal counsel and very respectfully
     STATES, ALLEGES, AND REQUESTS:
               1.      The plaintiff is of legal age, single, real estate broker with License No.
     18432, with residence at Cond. Playa Serena, Apt. 206, Carolina, Puerto Rico 00979,
     and mailing address PO Box 9024216, San Juan, Puerto Rico 00902. His telephone
     number is 787-398-8333.
               2.      The defendant is Alan Bram Goldman, also known as Alan Goldman, of
     legal age, single, developer, with residence at 190 Northwood Drive, E. Montpelier,
     Vermont 05667, and mailing address PO Box 158, Plainfield, Vermont 05667.
               3.      The defendant owns the following real property:
                         RUSTIC: Lot located in the North Side Development, Phase
                         One, of Dorado Beach Estates, Incorporado, Ward Higuillar of
                         the Municipality of Dorado, Puerto Rico, which is described
                         in the Inscription Plan of the said North Side Development,
                         Phase One, with the number area and boundaries that are
                         hereinafter related: Lot number thirteen, with an area of five
                         thousand three hundred ninety-nine point four thousand seven
                         hundred thirty-one square meters; bounding on the SOUTH,
                         with an interior Street of the North Side Development, Phase
                         One, Dorado Beach Estates Incorporado; on the NORTH, with
                         Lots number seventeen and eighteen of the said North Side

I, Gladys Rodríguez-Fornaris, MA in Translation (UPR 1995), DO CERTIFY that I have translated into English the foregoing document, as
submitted in Spanish by the interested party; and that said translation is true and correct to the best of my knowledge and abilities.
S/ GLADYS RODRÍGUEZ-FORNARIS
                                                             Translation Page 1 of 3
CERTIFIED TRANSLATION:
   Case 3:20-cv-01747-PAD Document 26-8 Filed 04/16/21 Page 2 of 3
     BY2020CV03482 11/05/2020 12:08:52 pm Entry No. 1 Page 2 of 3
               Development, Phase One, on the EAST, with Lot number
               twelve of the said North Side Development, Phase One, and
               on the WEST, with Lot number fourteen of the said North Side
               Development, Phase One.

                         Recorded at Page 123, Volume 46 of Dorado, Property No.
                         1,746, Puerto Rico Property Registry,Section IV of Bayamón

               4.      The plaintiff was retained by the defendant to conduct the sale of the
     above-described property. The price to be asked for the sale of the property was agreed
     to be $3,150,000.00.
               5.      The defendant agreed with the plaintiff to pay him 4% of the sale if the latter
     obtained a buyer for the property. It was further agreed that if the defendant obtained a
     buyer, the plaintiff would be paid 1% for all the services he would provide as real estate
     broker towards the sale of the property.
               6.      The defendant obtained the buyer of the property and asked the plaintiff to
     handle, as a real estate broker, all the necessary steps for selling the property.
               7.      The plaintiff actively participated in the sale transaction and ensured that
     the buyer had the information he needed to make a decision to purchase the real
     property. In this transaction, the defendant actively consulted with the plaintiff during the
     negotiation process so the parties would reach an agreement. As a result, the defendant
     and the buyer executed a purchase option contract for the property for the agreed price
     of $3,150,000.00. Copy of the purchase and sale contract is attached hereto as
     EXHIBIT 1.
               8.      After the parties reached the agreement to purchase the real property, the
     defendant contacted the plaintiff and informed him that he would not honor the
     agreement to pay his commission for the services provided at the rate of 1% of the
     purchase price, which amounts to $31,500.00.
               9.      Before filing this complaint, the plaintiff made out-of-court negotiations with
     the defendant so that the latter would pay him his commission, and the defendant has
     stated that he will not pay such commission.
               10.     The defendant is in the process of closing the sale, reason why this
     complaint must be filed to ensure that the plaintiff could collect the amount owed to him
     as commission for the services provided as a real estate broker.
               11.     The amount claimed in this action is due, liquid, and payable.
I, Gladys Rodríguez-Fornaris, MA in Translation (UPR 1995), DO CERTIFY that I have translated into English the foregoing document, as
submitted in Spanish by the interested party; and that said translation is true and correct to the best of my knowledge and abilities.
S/ GLADYS RODRÍGUEZ-FORNARIS
                                                             Translation Page 2 of 3
CERTIFIED TRANSLATION:
   Case 3:20-cv-01747-PAD Document 26-8 Filed 04/16/21 Page 3 of 3
     BY2020CV03482 11/05/2020 12:08:52 pm Entry No. 1 Page 3 of 3
          12. The plaintiff requests this Court the payment of attorney's fees incurred by
     the plaintiff in order to collect the amount owed by the defendant, which is estimated to be
     no more than 25%.
               WHEREFORE, this Honorable Court is respectfully requested, following the
     corresponding legal procedures, to render judgment granting the complaint and ordering
     the defendant to pay the plaintiff the sum of $31,500.00 for real estate broker's
     commission, plus costs, expenses and attorneys' fees at the rate of 25% of the amount
     owed, plus legal interest provided for by law.
               RESPECTFULLY SUBMITTED.
               In San Juan, Puerto Rico, this 5th day of November, 2020.



                                                                      /s/VÍCTOR M. RIVERA TORRES
                                                                                        RUA NO. 6606
                                                      RIVERA COLÓN, RIVERA TORRES & RIVERA RÍOS
                                                                           COUNSEL FOR PLAINTIFF
                                                                1420 FERNÁNDEZ JUNCOS AVENUE
                                                                    SAN JUAN, PUERTO RICO 00909
                                                                                  TEL. (787) 727-5710
                                                                                  FAX. (787) 268-1835
                                                                   E-MAIL: victor.rivera@rcrtrblaw.com


     mnh




I, Gladys Rodríguez-Fornaris, MA in Translation (UPR 1995), DO CERTIFY that I have translated into English the foregoing document, as
submitted in Spanish by the interested party; and that said translation is true and correct to the best of my knowledge and abilities.
S/ GLADYS RODRÍGUEZ-FORNARIS
                                                             Translation Page 3 of 3
